DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 02/25/2002 is acknowledged.
This application is in condition for allowance except for the presence of claims 8-18 directed to invention non-elected without traverse.  Accordingly, claims 8-18 have been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 06/29/2019 and 10/29/2021.  An initialed copy is attached to this Office Action.

Response to Amendment
This Office action is in response to the communication filed 02/25/2022.

EXAMINER'S AMENDMENT


The application has been amended as follows: Claims 8-18 have been cancelled.

  Reasons for Allowance
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a driving circuit for an electrowetting panel having all the claimed features of applicant's instant invention, specifically including: in claim 1, wherein: the first module is electrically connected to the first signal-input terminal, the third signal-input terminal, and a first terminal of the first capacitor, and is configured to, during a first time period, transmit a signal at the third signal-input terminal to the first terminal of the first capacitor, and during a second time period, block transmission of the signal at the third signal-input terminal to the first terminal of the first capacitor to lock an electric potential of a signal at the first terminal of the first capacitor, the third module is electrically connected to the second signal-input terminal, the second module, and a second terminal of the first capacitor, and is configured to, during the first time period and the second time period, transmit a signal at the fourth signal- input terminal to the second terminal of the first capacitor to raise the electric potential of the signal at the first terminal of the first capacitor, and during the third time period, block transmission of the signal at the fourth signal-input terminal to the second terminal . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (2019/0043419) discloses a driving circuit for a light emitting diode (AMOLED) including inputting a controlling signal and a storage capacitor with first and second terminals.  Chen does not disclose third and fourth terminals for inputting fourth signals to raise electric potential of the signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872